Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8-11, 14 and 15 are allowed.

REASONS FOR ALLOWANCE
Claims 1-6, 8-11, 14 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks filed 06/15/2022 invoking exception 102(b)(2)(c) is persuasive. 
None of the prior art, taken singly or in combination, teaches “the predetermined first time period is at least 20 ms, wherein the predetermined shutdown curve is stored in a control unit”.
The following prior art Fletcher (GB2182812A), Masten (US20200162070A1) and Tanabe (US20170213678A1) have been found to be the closest prior art.
Regarding claim 1, Fletcher teaches a method for operating a circuit breaker (abstract, circuit-breaker), comprising: initiating a shutdown process (page 2 line 117-118, to make or break the main feed circuit) when a fault current (page 3 lines 46-47, current in circuit 2 in excess of a predetermined value) caused by body contact or ground contact (page 1 lines 10-11, shortcircuit or other fault) is detected (i.e. main detector 7) (fig.1); and during the shutdown process, reducing a voltage value (page 4 lines 58-59, by reducing the on-state voltage) of a circuit formed between a neutral conductor (implicit, not shown) (page 2 line 109-112, single phase installation) and at least one current-carrying conductor (i.e. main circuit 2) (fig.1) at an output of the circuit breaker (page 4 line 58, turn switch 5 off) to substantially zero from an operating-voltage value according to a predetermined shutdown curve (page 4 lines 51-52, control units arranged to instruct appropriate action) by a shutdown unit (i.e. semiconductor switch 5, secondary control unit 6, main detector 7, primary control unit 13) (fig.1), wherein, the predetermined shutdown curve not being comprised entirely of a single sudden-change point to substantially zero (page 4 lines 59-62, reducing on-state voltage … falls to zero), and during the shutdown process (implicit), the circuit is not suddenly interrupted, but the voltage value is reduced from a starting point according to the shutdown curve (page 4 lines 51-52, control units arranged to instruct appropriate action) and only reaches substantially zero after a predetermined first time period, wherein the predetermined first time period (page 4 lines 69-70, secondary control unit may be arranged to introduce a time delay), wherein the shutdown is stored in a control unit (i.e. primary control unit 13) (fig.1), and wherein reducing the voltage value of the circuit comprises: retrieving the shutdown that is stored the control unit (page 4 lines 51-52, control units arranged to instruct appropriate action); and using the retrieved shutdown to reduce the voltage value from the starting point to substantially zero (page 4 lines 50-62, control units arranged to instruct appropriate actions … turn switch 5 off immediately … turn switch 5 off by reducing the on-state voltage … switch is turned off when the alternating current passing through the switch falls to zero).
Fletcher does not teach that the predetermined first time period is at least 20 ms, wherein the predetermined shutdown curve is stored in a control unit. Fletcher teaches that the current is interrupted in a few microseconds and control unit controls the reverse gate signal based on signals input to the control unit.
Masten teaches in a similar field of endeavor of switching AC power using hybrid zero-crossing power switch coupled to neutral line and load line to avoid electric shock in humans and animals, that there are startup curves with startup period of 2 seconds; But, Masten is silent on shutdown curves.
Tanabe teaches in a similar field of circuit breaking system, that circuit is interrupted when fault is detected (abstract). Tanabe also fails to teach shutdown curves.
However, none of the prior art, taken singly or in combination, teach “the predetermined first time period is at least 20 ms, wherein the predetermined shutdown curve is stored in a control unit”.
Dependent claims 2-6 are allowed as they depend on allowable claim 1.
Claim 8 is allowed for the same reasons as stated in claim 1.
Dependent claims 9-11 and 14-15 are allowed as they depend on allowable claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        06/30/2022




	/THIENVU V TRAN/                                                          Supervisory Patent Examiner, Art Unit 2839